Marean, J.
The defendant left a bartender in charge of the barroom. He made sales in violation of law. I think it no answer that he did so contrary to her express injunction. Such an injunction, if not express, is always implied, so the case does not differ in principle from thousands in which certificates have been revoked. The certificate holder must see to it that violations are not committed by his bartender or other agent. Liquor Tax Law, L. 1896, ch. 112, § 28, as am’d L. 1901, ch. 640.
However drastic the remedy there provided may be, it was within the power of the Legislature, and the language of the statute is too plain to be evaded on any pretext. The provision in question was necessary to make the law effective since it would be very difficult in any case to show that the barkeeper acted with actual authority or approval of the certificate holder.
The certificate is revoked.
Certificate revoked.